Citation Nr: 1526891	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-12 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for patella-femoral syndrome of the right knee prior to March 14, 2013, and in excess of 10 percent thereafter. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service connected patella-femoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1977 to November 1980 and from October 1983 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Winston -Salem, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran had an October 2012 video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The Board remanded this matter in February 2013.  However, as is discussed below, there has not been substantial compliance with the remand directives pertaining to the Veteran's service connection claim.  Thus, this issue must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a left knee disorder, to include as secondary to service connected patella-femoral syndrome of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to March 14, 2013, the Veteran's right knee disability did not cause limitation of flexion or extension, ankylosis, subluxation or lateral instability, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum. 

2.  From March 14, 2013, the Veteran's left knee disability was manifested at worst by arthritis with limitation of flexion to 130 degrees, full extension to zero degrees, and was without ankylosis, subluxation or lateral instability, dislocated or the removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for patella-femoral syndrome of the right knee, for the period prior to March 14, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5010-5260 (2014). 

2.  The criteria for a rating in excess of 10 percent for patella-femoral syndrome of the right knee, for the period from March 14, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5010-5260 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). 

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for a right knee condition.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained all of the Veteran's service treatment, and VA treatment records.  The Veteran underwent VA examinations in July 2009, August 2009 and March 2013.  The Board finds that these VA examinations are adequate as the examiners considered the Veteran's medical history, including his lay statements; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000).


II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In an August 2009 rating decision, the RO granted service connection and assigned a non-compensable rating for the Veteran's right knee condition, effective January 26, 2009.  In April 2013, the RO increased the Veteran's rating to 10 percent, effective March 14, 2013.  The Veteran seeks a higher rating for both time periods.  

The Veteran's disability is currently evaluated under Diagnostic Codes (DC) 5260-5010.  DC 5010 provides that traumatic arthritis, substantiated by x-ray findings, will be rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

The appropriate diagnostic codes for limitation of motion of the knee joint are DCs 5260 and 5261.  Under DC 5260, flexion of either leg limited to 60 degrees is non-compensable; flexion limited to 45 degrees merits a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent evaluation; flexion limited to 15 degrees would warrant a 30 percent evaluation.  

DC 5261 provides ratings for limitation of extension.  A 0 percent rating is warranted for extension limited to 5 degrees; 10 percent for extension limited to 10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension limited to 45 degrees. 

For rating purposes, normal range of motion of the knee is to 140 degrees and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71a, Plate II.

Also potentially applicable is DC 5257, which provides ratings of 10, 20 and 30 percent for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.

The remaining DCs relating to knee disabilities include DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), DC 5263 (genu recurvatum), DC 5258 (dislocation of semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint), DC 5259 (symptomatic removal of semilunar cartilage).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these DCs are not applicable.

Separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 09-04 (Sept. 17, 2004).  Separate ratings may also be assigned for a knee disability under DC 5257 and DC 5010 (for arthritis due to trauma) where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The Board will consider all appropriate diagnostic codes.

VA treatment records from July 2009 show complaints of bilateral knee pain and a diagnosis of knee arthralgia.  

The Veteran underwent a VA examination in July 2009.  He complained of aching knee pain with sitting, walking, and going up and down stairs.  The Veteran also reported stiffness and limitation of motion.  There was no evidence of deformity, giving way, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, or effusion.  The Veteran stated that his flare-ups of pain occur 4 to 5 days a week.  The VA examiner noted that the Veteran is unable to stand for more than a few minutes and walk more than one-fourth a mile.

On physical examination, the Veteran demonstrated pain at resting with crepitation in both knees.  The examiner found no evidence of ankylosis, instability, meniscus abnormality, or abnormal tendons or bursae.  The examiner did not evaluate the Veteran's range of motion. 

With regard to employment, the Veteran indicated that he is self-employed.  He reported that he missed one month of work due to lower back pain and bilateral knee pain.  The Veteran stated that he has turned down work because it is "too difficult to do without hurting his knees and low back."  The examiner noted that the Veteran's disability resulted in increased absenteeism at work but had no significant effects on the Veteran's usual daily activities. 

The Veteran underwent another VA examination in August 2009, where he complained of stiffness and bilateral knee pain while running, sitting, walking and going up and down stairs.  The Veteran denied deformity, giving way, and weakness.  He reported that his flare-ups occur 4 to 5 days a week and are of moderate severity.  The VA examiner noted that the Veteran is unable to stand for more than a few minutes and walk more than one-fourth a mile. 

On physical examination, the Veteran demonstrated pain at resting with crepitation in both knees.  The examiner found no evidence of instability, meniscus abnormality, or abnormal tendons or bursae.  His right knee flexion was to 140 degrees with no pain with movement.  His right knee extension was to 0 degrees with no pain with movement.  The VA examiner found no additional limitation of motion after repetitive testing. 

The VA examination report indicates that the Veteran is self-employed.  The Veteran reported that he missed one month of work due to lower back pain and bilateral knee pain.  The Veteran stated that he has turned down work because it is "too difficult to do without hurting his knees and low back."  The examiner noted that the Veteran's disability resulted in increased absenteeism at work but had no significant effects on the Veteran's usual daily activities.

VA treatment records from August and September 2009 show chronic knee pain.  In August 2009, the Veteran requested braces for his knees.  

An April 2010 x-ray reveals no osseous abnormality.  However, December 2012 MRI results of the right knee show degenerative changes in the cartilage and chondromalacia patella.

The Veteran was evaluated again in March 2013, where he complained of increased right knee pain and instability with static standing.  The Veteran reported flare-ups of pain when squatting.  He described his pain as a 7 to 8 out of 10 at worst and a 3 to 4 out of 10 constantly.  With regard to daily activities, the Veteran reported that he limits ambulation up and down stairs due to instability.  However, he reported no other deficiencies with daily activities of living.  

On physical examination, the Veteran's right knee flexion was to 130 degrees, with pain at 130 degrees.  Extension was to 0 degrees.  After repetitive testing, the Veteran's flexion was to 130 degrees and extension was to 0 degrees.  There was no additional limitation of motion after repetitive testing.  With regard to functional loss, the VA examiner noted that the Veteran's disability results in less movement than normal and pain on movement. 

On muscle strength testing, the Veteran's right knee flexion and extension was normal.  His anterior, posterior, and medial-lateral instability tests were normal.  The VA examiner found no evidence of recurrent patellar subluxation or dislocation.  There was also no evidence of meniscal conditions or surgical procedures for meniscal conditions.  However, the examiner noted that the Veteran has bilateral shin splints.  In addition, the examiner observed that the Veteran's right knee has slight edema and crepitation.  It was also noted that the Veteran pushes off on an arm of a chair to assume a standing position and wears braces and canes regularly. 

The diagnosis was degenerative joint disease and chondromalacia of the right patella.  The VA examiner found that the Veteran's knee disability does not have an impact on his ability to work. 

Based on the evidence, the Board finds that the Veteran is not entitled to a compensable rating prior to March 14, 2013.  As stated above, DC 5260 provides a 10 percent rating for flexion limited to 45 degrees.  Prior to March 14, 2013, the Veteran's flexion was well beyond 45 degrees.  In fact, he consistently demonstrated normal ranges of motion.  At the August 2009 examination, the Veteran's right knee flexion was to 140 degrees with no additional pain with movement.  Therefore, a compensable rating is not warranted prior to March 14, 2013.  

The Board also finds that the Veteran is not entitled to a rating in excess of 10 percent after March 14, 2013.  Under DC 5260, a 20 percent rating is warranted for flexion limited to 30 degrees.  The Veteran has not shown limitation to this degree.
At the March 2013 examination, the Veteran's right knee flexion was to 130 degrees, with pain at 130 degrees.  As the Veteran's flexion for the right knees was to 130 degrees, the Board finds that a rating in excess of 10 percent is not warranted under DC 5260.  

The Board has considered the Veteran's statements regarding right knee pain. During the March 2013 VA examination, pain was noted at 130 degrees. However, the Board finds that the evidence does not reflect that the Veteran's pain causes functional impairment warranting a higher rating.  The Veteran did not exhibit any functional loss due to pain on repetitive motion testing.  Furthermore, the Board notes that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

A separate rating is also not warranted under DC 5261.  Throughout the appeal period, the Veteran has not shown any limitation of extension.  At the VA examinations, his right knee extensions were at 0 degrees, with no objective evidence of pain.  Normal range of motion of the knee is to 0 degrees for extension. Because the Veteran's extension of the knees was within normal limits, the Board finds he is not entitled to a separate rating under DC 5261.

As for whether there is instability, the VA treatment records indicate that the Veteran wears braces for both knees.  The Veteran also complained of instability during the October 2012 hearing.  However, the objective clinical findings have not confirmed that there is subluxation or instability in his right knee.  His VA examinations and treatment records do not document any specific objective finding of instability.  To the contrary, the tests aimed at making this determination (e.g., Lachman, posterior drawer) were normal.  Therefore, a separate compensable rating for instability under DC 5257 is not warranted.

A separate rating is also not warranted under DC 5262.  Although the March 2013 VA examination report reveals bilateral shin splints, the Board finds no evidence of malunion or nonunion of the tibia and fibula.

The Board is sympathetic to the Veteran's lay statements that his knee disability is worse than currently evaluated and those statements have been considered.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's knee disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's knee disability (pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  At the July and August 2009 VA examination, the Veteran reported that he missed one month of work due to lower back pain and bilateral knee pain.  The Veteran also stated that he has turned down work because it is "too difficult to do without hurting his knees and low back."  Although these statements reveal that the Veteran's disability impacts his ability to work, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of total rating for compensation based on individual unemployability is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to a compensable rating for patella-femoral syndrome of the right knee prior to March 14, 2013, and in excess of 10 percent thereafter is denied. 


REMAND

The Veteran seeks service connection for a left knee disorder, to include as secondary to his service-connected right knee condition.  Although the Board regrets the delay, additional development is needed prior to further disposition of this claim.

In the February 2013 remand, the examiner was instructed to determine whether the Veteran's left knee condition is proximately due to, the result of, or has been aggravated by his service-connected right knee condition.  A medical opinion was obtained in March 2013.  The examiner opined that the Veteran's left knee condition is less likely than not proximately due to or the result of the service-connected right knee condition.  She reasoned that that there is no evidence of recurrent or frequent evaluation of the left knee within 12-24 months following military service.  She further noted that the predominance of medical evidence does not support the development of "age-related degenerative changes in the contralateral knee due to a condition of patella-femoral syndrome located in the opposing extremity."

The Board finds that the VA examiner's opinion is inadequate and does not comply with the previous Board remand.  The examiner did not consider the Veteran's statements regarding knee pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, in her rationale, the VA examiner failed to address aggravation as requested in the remand directives.  Thus, it is unclear whether the Veteran's left knee condition may have been aggravated by his service-connected right knee condition.  A remand by the Board confers on a veteran the right to VA compliance with the terms of the remand order and imposes on the VA Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Here, there has not been substantial compliance with the Board's February 2013 remand directives.  Therefore, the Board must remand the issue again for an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's March 2013 VA examination for an addendum opinion, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.

The VA examiner should thoroughly review the Veteran's VA claims file, including the Veteran's service treatment records.  The VA examiner is requested to specifically address the following:

(a) whether it is at least as likely as not (50 percent probability or greater) that any left knee condition, had its onset in service or is etiologically related to service, specifically addressing the Veteran's allegations of pain since service. 

(b) whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee condition was aggravated by his service-connected right knee condition. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the Veteran's left knee condition before the onset of the aggravation.

A rationale for all requested opinions shall be provided. If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide a reasoning as to why an opinion cannot be given.

2. Upon completion of the above, the RO must readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


